BoeemaN, J.,
delivered tbe opinion of the court:
Two of the respondents, Crockwell and Bassett, entered into an agreement with appellant to become its agents in Salt Lake City to sell sewing machines. The agreement was lengthy, intricate and indefinite. To this agreement was added a bond, with Crockwell and Bassett as principals, and Streeper, Greenig and Murphy as sureties, conditioned to pay all moneys that may become due under the agreement, and to ensure the performance of the agreement.
The appellant, alleging breaches of the bond, brought suit against respondents on the bond, and judgment being given in the District Court for respondents herein, the plaintiff below (appellant here) has appealed to this court.
It is urged that the court erred in excluding the personal notes of Crockwell and Bassett. The obligors on the bond, the defendants below, objected to the introduction of these notes, because their non-payment showed no breach of the bond. By the agreement, Crockwell and Bassett agreed to give the notes, and this they did do, but the bond did not make the obligors in the bond liable if the notes were not paid. The conditions of the'bond are to be construed in favor of the obligors. 2 Pars. Cont. 22, note (<?). And the liability of sureties is not to be extended beyond the strict letter of the contract. Leggett v. Humphreys. 21 How. 76; Martin v. Thomas, 24 How. 317; Smith v. U. S., 2 Wall. 235.
It is also assigned for error that the court below excluded the notes guaranteed by Crockwell and Bassett, and ruled that non-payment of these notes did not constitute a breach of the the bond. The agreement said that Crockwell and Bassett should guarantee these notes, but it is further said that the “ blank indorsement of said notes by said consignee, before delivery to said Yictor sewing machine company, shall be a guaranty of the payment of such notes.” These blank in-*560dorsements were made, and the letter of the agreement was complied with. Crockwell and Bassett might be reliable as guarantors of the notes, but they and their sureties are not liable as obligors on the bond.
It is also alleged that it was error for the court below to rule that the action on the bond was barred by the statute of limitations, in respect to matters shown in exhibits “ A” and «Tlie breach seems to have been the failure to pay over money balances due appellant from said Crockwell and Bas-sett. The liability falls upon the defaulting party, when he make a breach, and the statute of limitations begins to run from that time. Chitty’s Cont. p. 1236, (11th Am. ed.)
There was no error in the ruling of the court.
The judgment of the court below is affirmed, with costs.
Hunter, C. J., and EmeRSON, J., concur.